Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
29, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 29, 2006.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00449-CV
____________
 
IN RE SARA MATULA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
18, 2006, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Georgia Dempster, presiding
judge of the  308th District Court of Harris County, to set aside her ruling
granting the real parties in interest visitation with relator=s minor child through the SAFE
program.
Relator
has not established that she is entitled to mandamus relief.  Specifically,
relator has waived her claim by acquiescing to the trial court=s ruling.  See e.g. Simmons v.
Kuzmich, 166 S.W.3d 342, 351 (Tex. App.BFort Worth 2005, orig. proceeding). 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed June 29, 2006.
Panel consists of Chief Justice
Hedges, Justices Yates, and Guzman.